Order entered September 10, 2014




                                                 In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                          No. 05-13-01437-CR

                             STEPHEN GLEN LIMBAUGH, Appellant

                                                    V.

                                 THE STATE OF TEXAS, Appellee

                         On Appeal from the Criminal District Court No. 2
                                      Dallas County, Texas
                               Trial Court Cause No. F12-21347-I

                                                ORDER

          The Court REINSTATES the appeal.

          On August 1, 2014, we ordered the trial court to appoint new counsel to represent

appellant in this appeal. We have received the trial court’s order appointing Bruce Anton as

appellant’s attorney, as well as Mr. Anton’s notice of appearance. We have also received

appellant’s brief.

          Accordingly, we DIRECT the Clerk to list Bruce Anton as appellant’s attorney of

record.

          The State’s brief is due within thirty days of the date of this order.


                                                          /s/    DAVID EVANS
                                                                 JUSTICE